McKAY, Circuit Judge,
dissenting in part:
I respectfully disagree with the majority’s resolution of Issue 6 — Constitutionality of the Indemnification Agreement. I would join the Third and Ninth Circuits which have held that, because the union “has a significant incentive to ensure that its procedures comply with the Constitution!,] • • • invalidation of the indemnification clause is not required by the First Amendment.” Hohe, 956 F.2d at 412; see also Prescott, 177 F.3d at 1112 (nonmember county employee lacked standing to object to union’s agreement to indemnify county from any liability arising out of deductions of fees from wages of nonmembers pursuant to agency shop arrangement); see also Foster v. Mahdesian, 268 F.3d 689, 694 (9th Cir.2001) (employers do not owe a “specific duty to employees to ensure that a proper Hudson notice is received by each employee before agency fees are deducted”); but see Weaver, 970 F.2d at 1536-38 (Hudson should be read to void, as “against public policy,” an agreement under which a union agrees to indemnify the employer from liability arising from challenges to agency fees).
Even though a public employer is required to adopt procedures that comply *1200with Hudson, it does not reasonably extend that the employer should be required to monitor and edit the annual notices prepared by the union. In Hudson, the Supreme Court held that it is the obligation of the union to establish a procedure for resolving objections to the amount of the fee charged by the union. 475 U.S. at 306, n. 17. It follows that a public employer with no obligation to consider objections to a fee charged by the union is not obligated to review, in advance, the propriety of the fee calculation or the sufficiency of the notice. The City and the “union have a responsibility to provide procedures that minimize th[e] impingement [from the agency shop] and that facilitate a nonunion employee’s ability to protect his rights,” Hudson, 475 U.S. at 307-08, n. 20. Even though the City has its own Hudson duty, it does not logically extend that the City should have an independent duty to monitor the Union’s compliance with Hudson. In spite of this, the majority’s opinion on this issue places on the City an independent First Amendment duty to monitor the Union’s compliance because of its belief that an indemnification clause might reduce the City’s vigilance in monitoring such compliance.
The indemnification clause did no more than “protect[] the City from any violations by the Union and for which the City can do little, if anything to detect and prevent.” Aplt.App. at 415. Therefore, I would hold that indemnification clauses that relieve a public employer from liability for violation of nonmembers’ First Amendment rights by collecting compulsory union fees when constitutional requirements are not met are not void as against public policy.